Citation Nr: 9932621	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for a 
psychoneurotic disorder with headaches, to include a current 
increased rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The appellant had active service from May 1961 to June 1969, 
and from September 1971 to January 1978.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida Regional Office (RO), of the Department of Veterans 
Affairs (VA), which reduced the appellant's evaluation for a 
psychoneurotic disorder from 50 to 30 percent.   

The matter was remanded by the Board for further development 
in November 1995. At that time, records from the veteran's 
employer, U.S. Department of Housing and Urban Development 
(HUD), were requested but appear not to have been received.  

The claim was again remanded in October 1998, to obtain 
additional evidence regarding the veteran's claimed 
disability retirement from HUD.  The RO was requested, with 
the veteran's assistance as required, to obtain the documents 
used in making that determination, to include medical records 
in support thereof.  

The RO has failed to comply with the October 1998 remand. The 
RO requested the veteran to submit any additional evidence 
she may have had in support of her claim.  In addition, she 
was requested to sign and return VA form 21-242, 
authorization to release information to the VA in order for 
the RO to request her employment records from HUD.  (It is 
noted that a copy of this form is on file and apparently was 
sent to HUD in an earlier attempt to obtain these records.)  
No further action was taken by the RO.  The Board notes that 
no authorization is required from the veteran for the release 
of any necessary evidence from another Federal government 
agency.  

"The head of any Federal department or agency shall provide 
such information to the Secretary as the Secretary may 
request for purposes of determining eligibility for or amount 
of benefits, or verifying other information with respect 
thereto." 38 U.S.C.A. §§ 5106 (West 1991). (Emphasis added.)  
The duty to assist the appellant in the development of his 
claim includes the duty to request information which may be 
pertinent to the claim. 38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government. See Counts v. Brown, 6 Vet. App. 473 (1994).

Regretfully, the case is again REMANDED to the RO for the 
following development:

1. Request the veteran's employee and 
retirement records from HUD or the U.S. 
Office of Personnel Management, if 
indicated.  The letter requesting such 
records should include a citation to 
appropriate legislative authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits. See 38 U.S.C.A. § 5106 (West 
1991). Associate all correspondence and 
any records received with the claims 
file.

2.  The veteran should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should then readjudicate the 
issue of entitlement to restoration of a 
50 percent evaluation for a 
psychoneurotic disorder with headaches, 
to include a current increased rating.  
To the extent the benefits sought are not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  Thereafter, the 
veteran and her representative should be 
afforded a reasonable opportunity to 
respond thereto.

The case should the be returned to the Board if in order.  No 
action is required of the appellant until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

